DETAILED ACTION
This Final action is in response to an amendment filed 3/2/2022.  Currently claims 1-20 are pending, but claims 16-20 remain withdrawn as directed to non-elected subject matter and claims 1-15 are examined as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. in US 2015/0109247 (hereinafter Chen).

Regarding claim 1, Chen disclose a display device (Chen’s par. 5) comprising: 
a display panel (Chen’s Figs. 1, 2B and par. 40); and an input sensor (Chen’s Figs. 1, 2B and par. 27: touch panel) disposed on the display panel (Chen’s Fig. 2B and par. 27, 40) and having an active area (Chen’s Fig. 1 and par. 27-28: transparent area 101 where patterns 171 and 172 are formed. Par. 36: 171/172 are for touch sensing, thus “active” area) and a peripheral 
a sensing electrode (Chen’s Fig. 1 and par. 30: pattern 171 receives induced signal [sensing]) disposed in the active area (Chen’s Fig. 1: see 101 where patterns are formed); 
a sensing line (Chen’s Fig. 1 and par. 28, 30: line 123) disposed in the peripheral area (Chen’s Fig. 1: see 102) and electrically connected to the sensing electrode (Chen’s Fig. 1 and par. 28, 30); 
a sensing pad (Chen’s Figs. 1, 7 and par. 28: pads 121 or 122) disposed in the peripheral area (Chen’s Fig. 1: see 102) and electrically connected to the sensing line (Chen’s Fig. 1 and par. 28, 30); 
a ground pad (Chen’s Figs. 1, 7 and par. 44, 55: see arm portion of T-shaped pad 128. See annotated drawing below) disposed in the peripheral area (Chen’s Fig. 1: see 102) and to receive a ground voltage (Chen’s par. 52, 55); and 
a first alignment member (Chen’s Figs. 1 and 7 and par. 44, 55-57: stem portion of T-shaped pads 128 and connecting portion of 126. See annotated drawing below) disposed in the peripheral area (Chen’s Fig. 1: see 102) and electrically connected to the ground pad (Chen’s par. 55-57, the stem portion of the T-shaped pad 128 is connected to the arm portion of the T-shaped pad),
the first alignment member (Chen’s Figs. 1 and 7: stem portion of T-shaped pads 128 and connecting portion of 126) comprising a first portion (Chen’s Fig. 7: stem portion of T-shaped pad intersecting with L1) extending from a middle portion of a long side of the ground pad (Chen’s Fig. 7: middle of arm portion of T-shaped pad) in a first direction (Chen’s Fig. 7: stem portion of T-shaped pad extends in the L1 direction, shown as horizontal) and a second portion (Chen’s Fig. 7: see portion of 126 to stem of T-shaped pad. See annotated drawing below) extending from a middle portion of a long side of the first portion of the first alignment member (Chen’s Fig. 7: see middle portion of the stem of T-shaped pad) in a second direction 

    PNG
    media_image1.png
    309
    472
    media_image1.png
    Greyscale


Regarding claim 6, Chen discloses wherein the input sensor further comprises a ground line disposed (Chen’s Fig. 7: see line connecting Ts or rhombuses 126, see ground pattern 127) in the peripheral area (Chen’s Fig. 7: see L1/L2 which are in 102 of Fig. 1) and electrically connected to the ground pad (Chen’s Fig. 7 and par. 52, 55-57).

Regarding claim 8, Chen discloses wherein the first alignment member (Chen’s Figs. 1 and 7: stem portion of T-shaped pads 128 and connecting portion of 126. See annotated drawing above) comprises an alignment key (Chen’s Figs. 1, 7 and par. 44: T-shaped pad 128 shaped to align with symbols on circuit board [thus key]) integrated with the ground pad (Chen’s par. 55-57: see alignment member 128 as the ground pad).

Regarding claim 9, Chen discloses wherein the first alignment member (Chen’s Figs. 1 and 7: stem portion of T-shaped pads 128 and connecting portion of 126. See annotated 
the first portion of the first alignment member is an extension portion (Chen’s Fig. 7: stem portion of T-shaped pad extending from the arm portion of the T-shaped pad. See annotated drawing above),
the second portion of the first alignment member is a protrusion portion (Chen’s Fig. 7: see portion of 126 protruding up from stem of T-shaped pad. See annotated drawing above), and
the protrusion portion faces the ground pad in the first direction and is spaced apart from the ground pad in the first direction (See annotated drawing above: ground pad spaced apart and facing second portion in the horizontal).

Regarding claim 10, Chen discloses wherein a short side of the extension portion (Chen’s Fig. 7: short side of stem portion of T-shaped pad. See annotated drawing above) is directly connected to the long side of the ground pad (Chen’s Fig. 7: long side of arm portion of T-shaped pad. See annotated drawing above).

Regarding claim 11, Chen discloses wherein the extension portion (Chen’s Fig. 7: stem portion of T-shaped pad. See annotated drawing above) extends in a direction away (Chen’s Fig. 7: toward the right) from the sensing pad (Chen’s Figs. 7: see 121 at center), and 
the ground pad (Chen’s Figs. 1, 7 and par. 44, 55: see arm portion of T-shaped pad 128) is disposed between the sensing pad (Chen’s Fig. 1, 7: see 121) and the extension portion (Chen’s Fig. 7: stem portion of T-shaped pad) in the first direction (horizontal).

Regarding claim 13, Chen discloses further comprising: 

a conductive adhesive member (Chen’s Figs. 2D-3 and par. 43-44: ACF 150 adhering) disposed between the circuit film and the input sensor (Chen’s Fig. 2D and par. 44: circuit board on ACF and ACF on 140/120). 

Regarding claim 15, Chen discloses the first alignment member (Chen’s Figs. 1 and 7: stem portion of T-shaped pads 128 and connecting portion of 126) comprises substantially the same material as the ground pad (Chen’s Figs. 1, 7 and par. 44: see arm portion of T-shaped pad 128 where pad 128 is of metal).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhao et al. in US 2019/0116672 (hereinafter Zhao).

Regarding claim 2, Chen fails to disclose wherein the input sensor further comprises a test pad disposed in the peripheral area and spaced apart from the sensing pad. However, in the related field of endeavor of pads on display panels, Zhao discloses a test pad disposed in the peripheral area (Zhao’s Figs. 3-4 and par. 38: pad group 12) and spaced apart from the 
Wherein the input sensor (Chen’s Figs. 1, 2B and par. 27: touch panel) further comprises a test pad (upon combination with Zhao’s Figs. 3-4 and par. 38-40: see 12) disposed in the peripheral area (Zhao’s Figs. 3-4) and spaced apart from the sensing pad (Zhao’s Figs. 3-4 and par. 42: see 11 which are equivalent to 121/122 of Chen’s Fig. 1).

Regarding claim 3, Chen in view of Zhao disclose wherein the test pad (Zhao’s Figs. 3-4: see 12) is disposed between the ground pad (Zhao’s Figs. 3-4 and par. 62-63: see alignment pad 17 which is equivalent to the arm of T-shaped ground pad 128 in Chen’s Fig. 1 per par. 55-57) and the sensing pad (Zhao’s Figs. 3-4 and par. 42: see 11 which are equivalent to 121/122 of Chen’s Fig. 1).

Regarding claim 4, Chen in view of Zhao further disclose wherein: 
the test pad comprises a plurality of test pads (Zhao’s Figs. 3-4 and par. 39: see plural 121), and the input sensor (Chen’s Figs. 1, 2B and par. 27: touch panel)  further comprises a test line connected to the plurality of test pads (Zhao’s Figs. 3-4 and par. 76-77: lines from 121 to terminals 15).
It would also have been obvious to one of ordinary skill in the art to include Zhao’s test line in Chen’s input sensor in order to obtain the benefit as explained for claim 2.

Regarding claim 14, Chen fails to disclose wherein the circuit film further comprises a base film; a film sensing pad disposed on the base film and overlapping the sensing pad; and a 
However, in the same field of endeavor of panels connected to circuit boards through bonding pads. Zhao discloses a circuit film (Zhao’s Figs. 1-2 and par. 34: circuit equivalent to circuit board of Chen’s par. 44) further comprises: 
a base film (Zhao’s Figs. 1-2 and par. 35: film where bonding area 202 is formed); 
a film sensing pad (Zhao’s Figs. 1-2 and par. 35-37: bonding area 202 with pins 13) disposed on the base film (Zhao’s Figs. 1-2) and overlapping the sensing pad (Zhao’s Fig. 7A and par. 37, 88. The sensing pad is shown as 11 and is equivalent to 121/122 in Chen’s Fig. 1); and a second alignment member (Zhao’s Figs. 1-2 and par. 64: see 18) disposed on the base film (Zhao’s Figs. 1-2) and aligned with the first alignment member (Zhao’s Fig. 7A and par. 63-64. The first alignment member is shown as 17 and is equivalent to 128 in Chen’s Figs. 1, 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art to use Zhao’s circuit board configuration as Chen’s circuit board, in order to obtain the predictable result of a circuit board bonded on the ACF (Chen’s par. 43-44).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Huang et al. in US 2011/0157084 (hereinafter Huang).
Chen fails to disclose wherein the ground line surrounds the active area. However, in the related field of endeavor of ground pads on touch panels, Huang discloses the ground line surrounding the active area (Huang’s Figs. 1, 8 and par. 36: see line 32 with pad 32T). Therefore, it would have been obvious to one of ordinary skill in the art for Chen’s ground line (Chen’s Fig. 7: see line connecting Ts or rhombuses 126/128 equivalent to 32 in Huang’s Figs. 1, 8) to surround the active area (Huang’s Fig. 1 and par. 36), in order to obtain the benefit of ESD protection for the active elements in the panel (Huang’s par. 10, 34).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lee et al. in US 2020/0196452 (hereinafter Lee).
Chen fails to disclose the display panel comprising a display pad disposed at a lower end of the display panel when viewed in plan. However, in the related field of endeavor of touch panels and pad portions. Lee discloses a display panel (Lee’s Fig. 10 and par. 131 equivalent to Chen’s Fig. 2B and par. 40: see 110) comprising a display pad disposed at a lower end of the display panel (Lee’s Fig. 10 and par. 144: DPP at bottom of 310) when viewed in plan (Lee’s Fig. 10: when viewed from the top), and the sensing pad is disposed at an upper end of the input sensor (Lee’s Fig. 10 and par. 145, 160: see TPP at upper end of touch electrode 315 [input sensor] equivalent to Chen’s Fig. 2B: see upper side of 110 where 120/140 are formed) when viewed in plan (Lee’s Fig. 10 and Chen’s Fig. 2B: when viewed from the top).
Therefore, it would have been obvious to one of ordinary skill in the art to form the display pad at the bottom of the display panel (as taught by Lee) in Chen’s invention, in order to obtain the predictable result of the display panel at the bottom of the touch panel (Chen’s Fig. 2B and par. 40) and the benefit of connecting the display in a known way (Lee’s Fig. 10 and par. 156).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhao as applied above, in further view of Hwang et al. in US 2014/0117998 (hereinafter Hwang).
Chen in view of Zhao fail to disclose wherein the test pad is electrically connected to the ground pad. However, in the related field of endeavor of display devices bonding tests, Hwang discloses testing pads (Hwang’s Fig. 6 and par. 93: see 233c, 242c and 243c) electrically connected to a ground pad (Hwang’s Fig. 6 and par. 91, 93: see 232c). Therefore, it would have been obvious to one of ordinary skill in the art to use Hwang’s teachings of using the ground pad during testing in Chen in view of Zhao’s invention, in order to obtain the benefit of reducing .

Response to Arguments
Applicant's arguments filed 3/02/2022 have been fully considered but they are not persuasive. On the Remarks Applicant argues that Chen’s Figs. 7 and 9 ground pad 126 and alignment member 128 do not meet the amended limitations of claim 1. The office must respectfully disagree, the rejection above has been adjusted to map the ground pad to the arm portion of T-shaped pad 128 (Chen’s Figs. 1, 7) and the alignment member to the stem portion of T-shaped pad 128 and the connecting portion of 126 (Chen’s Figs. 1-7).  See above rejection and annotated drawing for a detailed explanation on how Chen reads on the current claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/            Primary Examiner, Art Unit 2621